Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Compact Prosecution
Examiner would like to suggest amending the independent claims 1,9,10,17 and 18 to include the limitations
 wherein a transcription system determines whether to select the first or the second transcription generation technique based on how recently the negative user ratings were obtained  and how recently the corresponding communication sessions of the negative user ratings occurred, 
wherein the transcription system weight more recent first technique ratings more than older first technique ratings and the weighting may be linearly based on passage of time such that each first technique rating may have a different weight based on when it was obtained or on when the corresponding communication session occurred.
   Exactly these amendments will overcome the current rejection. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-20 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1-7 and 8-19 of U.S. Patent No. 10867609. Although the claims at issue are not identical, they are not patentably distinct from each other please refer to the table below for details of why the two claims at issue are not patentably distinct from each other.


  Application -16/950,653

Patent 10867609
Claim 1
A method comprising: obtaining a first rating of a first transcription of a first communication session involving a first device and a second device, 
the first rating indicating feedback from the first device regarding the first transcription and the first transcription obtained using a first transcription generation technique; 
after termination of the first communication session, obtaining a second rating of a second transcription of a second communication session involving the first device and a third device, 
the second rating indicating feedback from the first device regarding the second transcription and the second transcription obtained using the first transcription generation technique; 
selecting, based on the first and second ratings, a second transcription generation technique for a third communication session involving the first device;
 and obtaining, during the third communication session, a third transcription that is obtained using the second transcription generation technique.
Claim 1
A method comprising: 
obtaining, using a first transcription generation technique, a first transcription of a first communication session between a first device associated with a first user and a second device associated with a second user;
 providing the first transcription to the first device during the first communication session; obtaining a first user rating of the first transcription, the first user rating indicating feedback from the first user regarding the first transcription of the first communication session; after termination of the first communication session, obtaining, using the first transcription generation technique, a second transcription of a second communication session between the first device and a third device associated with a third user; providing the second transcription to the first device during the second communication session; obtaining a second user rating of the second transcription, the second user rating indicating feedback from the first user regarding the second transcription of the second communication session; after obtaining the first and second user ratings and after termination of the second communication session, selecting, based on the first and second user ratings, a second transcription generation technique for a third communication session between the first device and a fourth device; and providing, to the first device during the third communication session, a third transcription that is obtained using the second transcription generation technique.
(Claim 1 of patent 10867609 is an obvious variation of claim 1 in application #16950653 because the transcript can be requested during or after the meeting or communication session is completed, please see claim 12) 
Claim 2
The method of claim 1, wherein:
 the first transcription generation technique includes using a fully machine based automatic speech recognition system to generate the first transcription and the second transcription; 
and the second transcription generation technique includes using a re-voicing speech recognition system to generate the third transcription.
Claim 2
The method of claim 1, 
wherein: 
the first transcription generation technique includes using a fully machine based automatic speech recognition system to generate the first transcription and the second transcription; 

and the second transcription generation technique includes using a re-voicing speech recognition system to generate the third transcription.
Claim 3
The method of claim 1, wherein: 
the first transcription generation technique includes using a first fully machine based automatic speech recognition system to generate the first transcription and the second transcription;
and the second transcription generation technique includes using a second fully machine based automatic speech recognition system to generate the third transcription.
Claim 3
The method of claim 1, 
wherein: 
the first transcription generation technique includes using a first fully machine based automatic speech recognition system to generate the first transcription and the second transcription; and the second transcription generation technique includes using a second fully machine based automatic speech recognition system to generate the third transcription.




Claim 4
The method of claim 1,
wherein obtaining the first rating includes: 
directing presentation of a request for the first rating on the first device after termination of the first communication session; 
and obtaining the first rating from the first device based on a response to the request.
Claim  4
The method of claim 1, 
wherein obtaining the first user rating includes: directing presentation of a request for the first user rating on the first device after termination of the first communication session; 

and obtaining the first user rating from the first device based on a response to the request.
Claim 5
The method of claim 1, 
wherein selecting the second transcription generation technique includes: 
determining a number of negative ratings of a plurality of ratings from the first device, which include the first rating and the second rating,
 that meet a negative rating threshold; and selecting the second transcription generation technique based on the number of negative ratings satisfying a number threshold.
Claim 5
The method of claim 1, 
wherein selecting the second transcription generation technique includes: 
determining a number of negative user ratings of a plurality of user ratings from the first user, which include the first user rating and the second user rating, that meet a negative rating threshold; and selecting the second transcription generation technique based on the number of negative user ratings meeting a number threshold.
Claim 6
The method of claim 1,
wherein selecting the second transcription generation technique includes:
determining a ratio of ratings that meet a negative rating threshold with respect to a plurality of ratings from the first device that include the first rating and the second rating;
 and selecting the second transcription generation technique based on the ratio of ratings satisfying a ratio threshold.
Claim 6 
 The method of claim 1, 
wherein selecting the second transcription generation technique includes:
 determining a ratio of negative user ratings that meet a negative rating threshold with respect to a plurality of user ratings from the first user that include the first user rating and the second user rating; and selecting the second transcription generation technique based on the ratio of negative user ratings meeting a ratio threshold.
Claim 7
The method of claim 1, wherein selecting the second transcription generation technique includes: determining an average rating of a plurality of ratings from the first device that include the first rating and the second rating; and selecting the second transcription generation technique based on the average rating satisfying a negative rating threshold.
Claim 7
The method of claim 1, wherein selecting the second transcription generation technique includes: determining an average user rating of a plurality of user ratings from the first user that include the first user rating and the second user rating; and 
selecting the second transcription generation technique based on the average user rating meeting a negative rating threshold.
Claim 9
At least one non-transitory computer-readable media configured to store one or more instructions that in response to being executed by at least one computing system cause performance of the method of claim 1.
Claim 8
 At least one non-transitory computer-readable media configured to store one or more instructions that in response to being executed by at least one computing system cause performance of the method of claim 1.
Claim 10
A method comprising:
obtaining a first rating of a first transcription of a first communication session involving a first device and a second device, the first rating indicating a quality of the first transcription,
 
the first transcription obtained using a first transcription generation technique; 
obtaining a second rating of a second transcription of a second communication session involving the first device and a third device, 
the second rating indicating a quality of the 33second transcription, the second transcription obtained using the first transcription generation technique; 
selecting, based on the first and second ratings, a second transcription generation technique for a third communication session;
 and obtaining, during the third communication session, a third transcription that is obtained using the second transcription generation technique.
Claim 9
A method comprising: 
obtaining a first user rating of a first transcription of a first communication session between a first device associated with a first user and a second device associated with a second user, 
the first user rating indicating feedback from the first user regarding the first transcription and the first transcription obtained using a first transcription generation technique; after termination of the first communication session, obtaining a second user rating of a second transcription of a second communication session between the first device and a third device associated with a third user, the second user rating indicating feedback from the first user regarding the second transcription and the second transcription obtained using the first transcription generation technique; selecting, based on the first and second user ratings, a second transcription generation technique for a third communication session between the first device and a fourth device; obtaining, during the third communication session, a third transcription that is obtained using the second transcription generation technique; and providing the third transcription to the first device during the third communication session.
Claim 11
The method of claim 10, wherein: 
the first transcription generation technique includes using a fully machine based automatic speech recognition system to generate the first transcription and the second transcription;
 and the second transcription generation technique includes using a re-voicing speech recognition system to generate the third transcription.
Claim 10
The method of claim 9, wherein: the first transcription generation technique includes using a fully machine based automatic speech recognition system to generate the first transcription and the second transcription; and the second transcription generation technique includes using a re-voicing speech recognition system to generate the third transcription.
Claim 12
The method of claim 10, wherein:
 the first transcription generation technique includes using a first fully machine based automatic speech recognition system to generate the first transcription and the second transcription;
 and the second transcription generation technique includes using a second fully machine based automatic speech recognition system to generate the third transcription.
Claim 11
The method of claim 9, wherein: the first transcription generation technique includes using a first fully machine based automatic speech recognition system to generate the first transcription and the second transcription; and the second transcription generation technique includes using a second fully machine based automatic speech recognition system to generate the third transcription.
Claim 13
The method of claim 10, wherein 
obtaining the first rating includes:
 directing presentation of a request for the first rating on the first device after termination of the first communication session; 
and obtaining the first rating from the first device based on a response to the request.
Claim 12
The method of claim 9, 
wherein 
obtaining the first user rating includes: directing presentation of a request for the first user rating on the first device after termination of the first communication session; 


and obtaining the first user rating from the first device based on a response to the request.
Claim 14
The method of claim 10, wherein selecting the second transcription generation technique includes: determining a number of negative ratings of a plurality of ratings from the first device, 
which include the first rating and the second rating, that meet a negative rating threshold; 
    and selecting the second transcription generation technique based on the number of negative ratings satisfying a number threshold.
Claim 13
The method of claim 9, wherein selecting the second transcription generation technique includes: determining a number of negative user ratings of a plurality of user ratings from the first user, which include the first user rating and the second user rating, that meet a negative rating threshold; and selecting the second transcription generation technique based on the number of negative user ratings meeting a number threshold.
Claim 15
The method of claim 10,
wherein selecting the second transcription generation technique includes: determining a ratio of ratings that meet a negative rating threshold with respect to a plurality of ratings from the first device that include the first rating and the second rating; and selecting the second transcription generation technique based on the ratio of ratings satisfying a ratio threshold.
Claim 14
The method of claim 9, 
wherein selecting the second transcription generation technique includes: determining a ratio of negative user ratings that meet a negative rating threshold with respect to a plurality of user ratings from the first user that include the first user rating and the second user rating; and selecting the second transcription generation technique based on the ratio of negative user ratings meeting a ratio threshold.
Claim 16
The method of claim 10, wherein selecting the second transcription generation technique includes:
determining an average rating of a plurality of ratings from the first device that include the first rating and the second rating; 
and 35selecting the second transcription generation technique based on the average rating satisfying a negative rating threshold.
Claim 15
The method of claim 9, wherein selecting the second transcription generation technique includes: determining an average user rating of a plurality of user ratings from the first user that include the first user rating and the second user rating; and selecting the second transcription generation technique based on the average user rating meeting a negative rating threshold.
Claim 17
At least one non-transitory computer-readable media configured to store one or more instructions that in response to being executed by at least one computing system cause performance of the method of claim 10.
Claim 16
At least one non-transitory computer-readable media configured to store one or more instructions that in response to being executed by at least one computing system cause performance of the method of claim 9.
Claim 18
A system comprising: 
one or more processors;
 and one or more computer-readable media configured to store instructions that in response to being executed by the one or more processors cause the system to perform operations, 
the operations comprising: obtain a first rating of a first transcription of a first communication session involving a first device and a second device, 
the first rating indicating a quality of the first transcription, 
the first transcription obtained using a first transcription generation technique; 
obtain a second rating of a second transcription of a second communication session involving the first device and a third device, the second rating indicating a quality of the second transcription, the second transcription obtained using the first transcription generation technique; 
select, based on the first and second ratings, a second transcription generation technique for a third communication session involving the first device;
 and obtain, during the third communication session, a third transcription that is obtained using the second transcription generation technique.
Claim 17
A system comprising: one or more processors; and one or more Non-transitory computer-readable media configured to store instructions that in response to being executed by the one or more processors cause the system to perform operations, the operations comprising: obtaining a first user rating of a first transcription of a first communication session between a first device associated with a first user and a second device associated with a second user, the first user rating indicating feedback from the first user regarding the first transcription and the first transcription obtained using a first transcription generation technique; after termination of the first communication session, obtaining a second user rating of a second transcription of a second communication session between the first device and a third device associated with a third user, the second user rating indicating feedback from the first user regarding the second transcription and the second transcription obtained using the first transcription generation technique; selecting, based on the first and second user ratings a second transcription generation technique for a third communication session between the first device and a fourth device; obtaining, during the subsequent third communication session, a third transcription that is obtained using the second transcription generation technique; and providing the third transcription to the first device during the third communication session.
(Claim 18 of patent 10867609 is an obvious variation of claim 1 in application #16950653 because the transcript can be requested during or after the meeting or communication session is completed, please see claim 12)
Claim 19
The system of claim 18, wherein: 
the first transcription generation technique includes using a fully machine based automatic speech recognition system to generate the first transcription and the second transcription;
 and the second transcription generation technique includes using a re-voicing speech recognition system to generate the third transcription.
Claim 18
The system of claim 17, wherein: the first transcription generation technique includes using a fully machine based automatic speech recognition system to generate the first transcription and the second transcription;



 and the second transcription generation technique includes using a re-voicing speech recognition system to generate the third transcription.
Claim 20
The system of claim 18, wherein: the first transcription generation technique includes using a first fully machine based automatic speech recognition system to generate the first transcription and the second transcription; and the second transcription generation technique includes using a second fully machine based automatic speech recognition system to generate the third transcription.
Claim 19
The system of claim 17, wherein: the first transcription generation technique includes using a first fully machine based automatic speech recognition system to generate the first transcription and the second transcription; and the second transcription generation technique includes using a second fully machine based automatic speech recognition system to generate the third transcription.











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US20190108221) in view of  Strope (US 20180330735)
Claim 1, Nelson disclose a method comprising obtaining a first rating of a first transcription of a first communication session (transcribing the meeting- section 0005, lines 1-2)  involving a first device and a second device, (Section 0007, lines 8-10 “two or more selected transcription services is generated based upon one or more selection criteria that includes confidence scores” the confidence scores reads on the rating)
(Based on Section 0261, line 2 transcription is “transcribing audio data into text”)
the first rating indicating feedback (“user feedback” see section 0265, line 6) from the first device regarding the first transcription and the first transcription obtained using a first transcription generation technique; (Section 0268, lines 2-6 “Select particular transcription services” reads on the first transcription generation technique because service provides the transcription, also see section 0269, lines 1-4 out of the transcription services 1170, 1180 and 1190, 1170 is selected to be the first transcription) 
after termination of the first communication session, obtaining a second rating of a second transcription of a second communication session involving the first device and a third device, (Section 0008, lines 6-9 “a second command transcript for the meeting in second language different from the first language”- thus means the second transcription is the second command and the command takes place after the first meeting session)
the second rating indicating feedback (Section 0007, lines 10-11 “The resulting trans transcription which includes the confidence scores is provided by the requestor device) from the first device regarding the second transcription and the second transcription obtained using the first transcription generation technique; (Section 0007 lines 6-9 “each transcription service includes a plurality of units of speech and a plurality of confidence scores where a plurality of confidence scores reads on first and second rating of transcription technique)
 selecting, based on the first and second ratings, a second transcription generation technique for a third communication session involving the first device; (Section 0269, lines 1 and lines 7-10 the transcription service among the transcription services 1170, 1180 and 1190 is selected based on the confidence scores which will provide the most accurate results)
and obtaining, during the third communication session, a third transcription that is obtained using the second transcription generation technique. (Section 0289, lines 1-4 “transcription data 1172, 1182 and 1192 (third transcription) is provided using the selected transcription services as explained above) 
((Section 0279, lines 5-6- “a text or audio data may represent a completed conversation or session such as meeting, conversation” this therefore means that the plurality of units of speech referred to as UOS sub 1 through UOS sub N reads on the first, second and third sessions) 

    PNG
    media_image1.png
    530
    709
    media_image1.png
    Greyscale

Figure 1: it is clear that UOS1, UOS2, and UOS3 reads on the 1st, 2nd and 3nd transcription services with its corresponding scores (CS1-CS3)
 Nelson does not clearly discloses wherein the communication is terminated or aborted. 
Strope at al discloses transmitting an abort command which reads on the terminated command. (Section 0053- thus the abort command shows that the communication sessions is over and thus terminated). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of indicating that a communication session is completed or finished. The motivation is it makes the system identifies which technique is effective to be selected. 

Claim 2, Nelson in view of Strope discloses wherein the first transcription generation technique includes using a fully machine based automatic speech recognition system to generate the first transcription and the second transcription; (Nelson: Section 0255, lines 1-8 teaches improving accuracy by re-running algorithms or retraining algorithms for the transcription and therefore it teaches that the transcription is done by machine not human)  and the second transcription generation technique includes using a re-voicing speech recognition system to generate the third transcription. (Nelson: Section 0319, lines 1-7  First audio data in English is transcribed into Japanese  secondly the transcribed data is broadcasted via speakers- (thus re-voiced) before the resulting text is displayed on a user interface) 
Claim 3, Nelson in view of Strope disclose wherein the first transcription generation technique includes using a first fully machine based automatic speech recognition system to generate the first transcription and the second transcription; (Nelson: Section 0255, lines 1-8 teaches improving accuracy by re-running algorithms or retraining algorithms for the transcription and therefore it teaches that the transcription is done by machine not human) and the second transcription generation technique includes using a second fully machine based automatic speech recognition system to generate the third transcription. (Nelson: Section 0279, lines 5-6- “a text or audio data may represent a completed conversation or session such as meeting, conversation” this therefore means that the plurality of units of speech referred to as UOS sub 1 through UOS sub N reads on the first, second and third sessions which are all done by machine not human)  
Claim 4, Nelson in view of Strope  discloses wherein obtaining the first rating includes directing presentation of a request for the first rating on the first device after termination of the first communication session and obtaining the first rating from the first device based on a response to the request. (Nelson: Section 0258, lines 1-3 Client device may be any type of device requesting transcription of data reads on directing presentation of a request for the rating because based on Section 0007, lines 5-9 the request for translation includes the request for rating of the transcription service)) 

    PNG
    media_image2.png
    469
    644
    media_image2.png
    Greyscale

Figure 2: The requestors (1110 and 1120) requests the ratings together with the transcriptions Please see Section 0007 lines 5-9)
Claim 5, Nelson in view of Strope discloses wherein selecting the second transcription generation technique includes determining a number of negative ratings of a plurality of ratings from the first device, which include the first rating and the second rating, (Nelson: Based on Fig. 14 CS1=92%, CS2=76% reads on the plurality of ratings)  that meet a negative rating threshold; (Nelson: Section 0286, lines 2-3 “unsatisfactory or less than a specified threshold”) and selecting the second transcription generation technique based on the number of negative ratings satisfying a number threshold. (Nelson, Section 0275, lines 2-7- results (rating) that have an accuracy above a specified threshold is selected  for the transcription) 
Claim 6, Nelson in view of Strope discloses wherein selecting the second transcription generation technique includes determining a ratio of ratings that meet a negative rating threshold with respect to a plurality of ratings from the first device that include the first rating and the second rating; (Nelson: Based on Fig. 14 CS1=92%, CS2=76% reads on the plurality of ratings) and 32selecting the second transcription generation technique based on the ratio of ratings satisfying a ratio threshold. (Nelson: Section 0293, lines 2-3 “if all of the confidence scores for a particular unit of speech are below a specified threshold” suggests that Nelson considers a portion or percentage of the confidence score to determine which  transcription service to select for the second transcription (See Section 0317 lines 19-22 top N highest scoring transcription services)) 
Claim 7, Nelson in view of Strope  discloses wherein selecting the second transcription generation technique includes determining an average rating of a plurality of ratings from the first device that include the first rating and the second rating; (Nelson: Based on Fig. 14 CS1=92%, CS2=76% reads on the plurality of ratings) and selecting the second transcription generation technique based on the average rating satisfying a negative rating threshold. (Nelson: Section 0317, lines 5-7, the combined results reads on finding the average of the confidence scores to be used for making a selection of the best transcription service) 
Claim 8, Nelson in view of Strope disclose wherein the third communication session involves the first device (Nelson: meeting intelligence apparatus 102- see section 0114, lines 1-3) and a fourth device. (Nelson: Section 0114, lines 2-4 – thus one or more nodes 104A-N, one ordinary skilled in the art will understand that 104A, 104B, 104C, 104D … 104N can be the fourth device) 
(Understand each node 104A-N is associated with one or more participants- see section 0119) 
Claim 9, Nelson discloses at least one non-transitory computer-readable media configured to store one or more instructions that in response to being executed by at least one computing system (Section 0417, lines 1-4- thus Non-transitory computer-readable medium cause a computer to operate in the manner as described in Claim1 )
obtaining a first rating of a first transcription of a first communication session (transcribing the meeting- section 0005, lines 1-2)  involving a first device and a second device, (Section 0007, lines 8-10 “two or more selected transcription services is generated based upon one or more selection criteria that includes confidence scores” the confidence scores reads on the rating)
(Based on Section 0261, line 2 transcription is “transcribing audio data into text”)
the first rating indicating feedback (“user feedback” see section 0265, line 6) from the first device regarding the first transcription and the first transcription obtained using a first transcription generation technique; (Section 0268, lines 2-6 “Select particular transcription services” reads on the first transcription generation technique because service provides the transcription, also see section 0269, lines 1-4 out of the transcription services 1170, 1180 and 1190, 1170 is selected to be the first transcription) 
after termination of the first communication session, obtaining a second rating of a second transcription of a second communication session involving the first device and a third device, (Section 0008, lines 6-9 “a second command transcript for the meeting in second language different from the first language”- thus means the second transcription is the second command and the command takes place after the first meeting session)
the second rating indicating feedback (Section 0007, lines 10-11 “The resulting trans transcription which includes the confidence scores is provided by the requestor device) from the first device regarding the second transcription and the second transcription obtained using the first transcription generation technique; (Section 0007 lines 6-9 “each transcription service includes a plurality of units of speech and a plurality of confidence scores where a plurality of confidence scores reads on first and second rating of transcription technique)
 selecting, based on the first and second ratings, a second transcription generation technique for a third communication session involving the first device; (Section 0269, lines 1 and lines 7-10 the transcription service among the transcription services 1170, 1180 and 1190 is selected based on the confidence scores which will provide the most accurate results)
and obtaining, during the third communication session, a third transcription that is obtained using the second transcription generation technique. (Section 0289, lines 1-4 “transcription data 1172, 1182 and 1192 (third transcription) is provided using the selected transcription services as explained above) 
((Section 0279, lines 5-6- “a text or audio data may represent a completed conversation or session such as meeting, conversation” this therefore means that the plurality of units of speech referred to as UOS sub 1 through UOS sub N reads on the first, second and third sessions) 

    PNG
    media_image1.png
    530
    709
    media_image1.png
    Greyscale

Figure 3: it is clear that UOS1, UOS2, and UOS3 reads on the 1st, 2nd and 3nd transcription services with its corresponding scores (CS1-CS3)

Nelson does not clearly discloses wherein the communication is terminated or aborted. 
Strope at al discloses transmitting an abort command which reads on the terminated command. (Section 0053- thus the abort command shows that the communication sessions is over and thus terminated). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of indicating that a communication session is completed or finished. The motivation is it makes the system identifies which technique is effective to be selected.


Claim 10, Nelson discloses a method comprising obtaining a first rating of a first transcription of a first communication session (transcribing the meeting- section 0005, lines 1-2) involving a first device and a second device, (Section 0007, lines 8-10 “two or more selected transcription services is generated based upon one or more selection criteria that includes confidence scores” the confidence scores reads on the rating)
(Based on Section 0261, line 2 transcription is “transcribing audio data into text”)
 the first rating indicating a quality of the first transcription, the first transcription obtained using a first transcription generation technique; (Section 0268, lines 2-6 “Select particular transcription services” reads on the first transcription generation technique because service provides the transcription, also see section 0269, lines 1-4 out of the transcription services 1170, 1180 and 1190, 1170 is selected to be the first transcription)
obtaining a second rating of a second transcription of a second communication session involving the first device and a third device, (Section 0008, lines 6-9 “a second command transcript for the meeting in second language different from the first language”- thus means the second transcription is the second command and the command takes place after the first meeting session)
 the second rating indicating a quality of the 33second transcription, the second transcription obtained using the first transcription generation technique; (Section 0007 lines 6-9 “each transcription service includes a plurality of units of speech and a plurality of confidence scores where a plurality of confidence scores reads on first and second rating of transcription technique)
selecting, based on the first and second ratings, a second transcription generation technique for a third communication session; (Section 0269, lines 1 and lines 7-10 the transcription service among the transcription services 1170, 1180 and 1190 is selected based on the confidence scores which will provide the most accurate results)
and obtaining, during the third communication session, a third transcription that is obtained using the second transcription generation technique. (Section 0289, lines 1-4 “transcription data 1172, 1182 and 1192 (third transcription) is provided using the selected transcription services as explained above) 
((Section 0279, lines 5-6- “a text or audio data may represent a completed conversation or session such as meeting, conversation” this therefore means that the plurality of units of speech referred to as UOS sub 1 through UOS sub N reads on the first, second and third sessions) 

    PNG
    media_image1.png
    530
    709
    media_image1.png
    Greyscale

Figure 4:Figure 1: it is clear that UOS1, UOS2, and UOS3 reads on the 1st, 2nd and 3nd transcription services with its corresponding scores (CS1-CS3)
Nelson does not clearly discloses wherein the communication is terminated or aborted. 
Strope at al discloses transmitting an abort command which reads on the terminated command. (Section 0053- thus the abort command shows that the communication sessions is over and thus terminated).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of indicating that a communication session is completed or finished. The motivation is it makes the system identifies which technique is effective to be selected.

Claim 11, Nelson in view of Strope discloses wherein the first transcription generation technique includes using a fully machine based automatic speech recognition system to generate the first transcription (Nelson: Section 0255, lines 1-8 teaches improving accuracy by re-running algorithms or retraining algorithms for the transcription and therefore it teaches that the transcription is done by machine not human) and the second transcription;
 and the second transcription generation technique includes using a re-voicing speech recognition system to generate the third transcription. (Nelson: Section 0319, lines 1-7  First audio data in English is transcribed into Japanese  secondly the transcribed data is broadcasted via speakers- (thus re-voiced) before the resulting text is displayed on a user interface) 

Claim 12, Nelson in view of Strope discloses wherein the first transcription generation technique includes using a first fully machine based automatic speech recognition system to generate the first transcription and the second transcription; (Nelson: Section 0255, lines 1-8 teaches improving accuracy by re-running algorithms or retraining algorithms for the transcription and therefore it teaches that the transcription is done by machine not human)  and the second transcription generation technique includes using a second fully machine based automatic speech recognition system to generate the third transcription. (Nelson: Section 0279, lines 5-6- “a text or audio data may represent a completed conversation or session such as meeting, conversation” this therefore means that the plurality of units of speech referred to as UOS sub 1 through UOS sub N reads on the first, second and third sessions which are all done by machine not human)  

Claim 13, Nelson in view of Strope discloses wherein obtaining the first rating includes directing presentation of a request for the first rating on the first device after termination of the first communication session and obtaining the first rating from the first device based on a response to the request. (Nelson: Section 0258, lines 1-3 Client device may be any type of device requesting transcription of data reads on directing presentation of a request for the rating because based on Section 0007, lines 5-9 the request for translation includes the request for rating of the transcription service)) 

    PNG
    media_image2.png
    469
    644
    media_image2.png
    Greyscale

Figure 5:Figure 2: The requestors (1110 and 1120) requests the ratings together with the transcriptions Please see Section 0007 lines 5-9)
Claim 14, Nelson in view of Strope discloses wherein selecting the second transcription generation technique includes determining a number of negative ratings of a plurality of ratings from the first device, which include the first rating and the second rating, (Nelson: Based on Fig. 14 CS1=92%, CS2=76% reads on the plurality of ratings) that meet a negative rating threshold; (Nelson: Section 0286, lines 2-3 “unsatisfactory or less than a specified threshold”) and selecting the second transcription generation technique based on the number of negative ratings satisfying a number threshold. (Nelson, Section 0275, lines 2-7- results (rating) that have an accuracy above a specified threshold is selected  for the transcription) 

Claim 15, Nelson in view of Strope discloses wherein selecting the second transcription generation technique includes: determining a ratio of ratings that meet a negative rating threshold with respect to a plurality of ratings from the first device that include the first rating and the second rating; (Nelson: Based on Fig. 14 CS1=92%, CS2=76% reads on the plurality of ratings) and selecting the second transcription generation technique based on the ratio of ratings satisfying a ratio threshold. (Nelson: Section 0293, lines 2-3 “if all of the confidence scores for a particular unit of speech are below a specified threshold” suggests that Nelson considers a portion or percentage of the confidence score to determine which  transcription service to select for the second transcription (See Section 0317 lines 19-22 top N highest scoring transcription services)) 

Claim 16, Nelson in view of Strope discloses wherein selecting the second transcription generation technique includes: determining an average rating of a plurality of ratings from the first device that include the first rating and the second rating; (Nelson: Based on Fig. 14 CS1=92%, CS2=76% reads on the plurality of ratings) and 35selecting the second transcription generation technique based on the average rating satisfying a negative rating threshold. (Nelson: Section 0317, lines 5-7, the combined results reads on finding the average of the confidence scores to be used for making a selection of the best transcription service) 

Claim 17, Nelson discloses at least one non-transitory computer-readable media configured to store one or more instructions that in response to being executed by at least one computing system cause performance of the method of comprising obtaining a first rating of a first transcription of a first communication session (transcribing the meeting- section 0005, lines 1-2) involving a first device and a second device, (Section 0007, lines 8-10 “two or more selected transcription services is generated based upon one or more selection criteria that includes confidence scores” the confidence scores reads on the rating)
(Based on Section 0261, line 2 transcription is “transcribing audio data into text”)
 the first rating indicating a quality of the first transcription, the first transcription obtained using a first transcription generation technique; (Section 0268, lines 2-6 “Select particular transcription services” reads on the first transcription generation technique because service provides the transcription, also see section 0269, lines 1-4 out of the transcription services 1170, 1180 and 1190, 1170 is selected to be the first transcription)
obtaining a second rating of a second transcription of a second communication session involving the first device and a third device, (Section 0008, lines 6-9 “a second command transcript for the meeting in second language different from the first language”- thus means the second transcription is the second command and the command takes place after the first meeting session)
 the second rating indicating a quality of the 33second transcription, the second transcription obtained using the first transcription generation technique; (Section 0007 lines 6-9 “each transcription service includes a plurality of units of speech and a plurality of confidence scores where a plurality of confidence scores reads on first and second rating of transcription technique)
selecting, based on the first and second ratings, a second transcription generation technique for a third communication session; (Section 0269, lines 1 and lines 7-10 the transcription service among the transcription services 1170, 1180 and 1190 is selected based on the confidence scores which will provide the most accurate results)

and obtaining, during the third communication session, a third transcription that is obtained using the second transcription generation technique. (Section 0289, lines 1-4 “transcription data 1172, 1182 and 1192 (third transcription) is provided using the selected transcription services as explained above) 
((Section 0279, lines 5-6- “a text or audio data may represent a completed conversation or session such as meeting, conversation” this therefore means that the plurality of units of speech referred to as UOS sub 1 through UOS sub N reads on the first, second and third sessions) 

    PNG
    media_image1.png
    530
    709
    media_image1.png
    Greyscale

Figure 6:Figure 1: it is clear that UOS1, UOS2, and UOS3 reads on the 1st, 2nd and 3nd transcription services with its corresponding scores (CS1-CS3)

Nelson does not clearly discloses wherein the communication is terminated or aborted. 
Strope at al discloses transmitting an abort command which reads on the terminated command. (Section 0053- thus the abort command shows that the communication sessions is over and thus terminated).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of indicating that a communication session is completed or finished. The motivation is it makes the system identifies which technique is effective to be selected.
 
Claim 18, Nelson discloses a system comprising one or more processors; 
and one or more computer-readable media configured to store instructions that in response to being executed by the one or more processors cause the system to perform operations, (Section 0417, lines 1-4- thus Non-transitory computer-readable medium cause a computer to operate in the manner as described in Claim1 )
the operations comprising:
 obtain a first rating of a first transcription of a first communication session (transcribing the meeting- section 0005, lines 1-2)  involving a first device and a second device, (Section 0007, lines 8-10 “two or more selected transcription services is generated based upon one or more selection criteria that includes confidence scores” the confidence scores reads on the rating)
(Based on Section 0261, line 2 transcription is “transcribing audio data into text”)
the first rating indicating a quality of the first transcription, the first transcription obtained using a first transcription generation technique; (Section 0268, lines 2-6 “Select particular transcription services” reads on the first transcription generation technique because service provides the transcription, also see section 0269, lines 1-4 out of the transcription services 1170, 1180 and 1190, 1170 is selected to be the first transcription) 
 obtain a second rating of a second transcription of a second communication session involving the first device and a third device, (Section 0008, lines 6-9 “a second command transcript for the meeting in second language different from the first language”- thus means the second transcription is the second command and the command takes place after the first meeting session)
 the second rating indicating a quality of the second transcription, the second transcription obtained using the first transcription generation technique; (Section 0007 lines 6-9 “each transcription service includes a plurality of units of speech and a plurality of confidence scores where a plurality of confidence scores reads on first and second rating of transcription technique)
select, based on the first and second ratings, a second transcription generation technique for a third communication session involving the first device; (Section 0269, lines 1 and lines 7-10 the transcription service among the transcription services 1170, 1180 and 1190 is selected based on the confidence scores which will provide the most accurate results)
and obtain, during the third communication session, a third transcription that is obtained using the second transcription generation technique. (Section 0289, lines 1-4 “transcription data 1172, 1182 and 1192 (third transcription) is provided using the selected transcription services as explained above) 
((Section 0279, lines 5-6- “a text or audio data may represent a completed conversation or session such as meeting, conversation” this therefore means that the plurality of units of speech referred to as UOS sub 1 through UOS sub N reads on the first, second and third sessions) 


    PNG
    media_image1.png
    530
    709
    media_image1.png
    Greyscale

Figure 7:Figure 3: it is clear that UOS1, UOS2, and UOS3 reads on the 1st, 2nd and 3nd transcription services with its corresponding scores (CS1-CS3)

Nelson does not clearly discloses wherein the communication is terminated or aborted. 
Strope at al discloses transmitting an abort command which reads on the terminated command. (Section 0053- thus the abort command shows that the communication sessions is over and thus terminated).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of indicating that a communication session is completed or finished. The motivation is it makes the system identifies which technique is effective to be selected.

Claim 19, Nelson in view of Strope discloses wherein the first transcription generation technique includes using a fully machine based automatic speech recognition system to generate the first transcription and the second transcription; (Nelson: Section 0255, lines 1-8 teaches improving accuracy by re-running algorithms or retraining algorithms for the transcription and therefore it teaches that the transcription is done by machine not human)  
and the second transcription generation technique includes using a re-voicing speech recognition system to generate the third transcription. (Nelson: Section 0319, lines 1-7  First audio data in English is transcribed into Japanese  secondly the transcribed data is broadcasted via speakers- (thus re-voiced) before the resulting text is displayed on a user interface) 

Claim 20, Nelson in view of Strope discloses wherein the first transcription generation technique includes using a first fully machine based automatic speech recognition system to generate the first transcription and the second transcription; (Nelson: Section 0255, lines 1-8 teaches improving accuracy by re-running algorithms or retraining algorithms for the transcription and therefore it teaches that the transcription is done by machine not human)
and the second transcription generation technique includes using a second fully machine based automatic speech recognition system to generate the third transcription. (Nelson: Section 0279, lines 5-6- “a text or audio data may represent a completed conversation or session such as meeting, conversation” this therefore means that the plurality of units of speech referred to as UOS sub 1 through UOS sub N reads on the first, second and third sessions which are all done by machine not human)  



	Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
James et al. (US20180096683) discloses a  device topology representation can further specify one or more device attributes associated with the respective devices. The device attributes can be associated with one or more actions that the smart devices are config­ured to perform.
Hild et al. (US11170170) discloses a method for phonetic hashing and named entity linking from the output of speech-to-text systems includes performing phonetic hashing and disambiguation that normalize common sounds and cause similar sounds to generate a same output; removing silent consonants; normalizing consonants sounds; removing ending letters from longer names, thereby accounting for speech slurring that occurs with longer names; removing vowels; and performing multiple attempts to resolve non-exact matches using a hierarchical matching system, starting with a strict mechanism, and proceeding sequentially through less strict mechanisms, wherein the hierarchical matching system provides a high resistance to false positives.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        09/26/2022